Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-14 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed limitations must be shown or the feature(s) canceled from the claim(s):  

Compartments each having doors claimed in claim 1. Even though figure 2 of the applicant’s specification appears to show details about the airtight container, the applicant’s specification and figure 2 fail to explain what elements 5, 6 and 7 are and if any of those elements corresponds to compartments each having doors.  
 An electronic circuit claimed in claim 1.
A solenoid claimed in claim 1.
An electromechanical system claimed in claim 1.
LEDs claimed in claim 11.
A buzzer claimed in claim 11.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The amendment filed July 5, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

In regards to paragraph 0032, the specification was amended with “From the state of the art is known that EASI ECG reads out 4 channels and an ECG software generates 8 channels resulting in an analysis similar to a 12-lead ECG”. The aforementioned teaching was not disclosed in the original specification. Therefore, it constitutes new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities:

In regards to paragraph 0058, lines 1-2 recite “a rechargeable Li-ION battery (550)”. Figure 4 and paragraph 0063 show the battery as element 450. Therefore, lines 1-2 of paragraph 0058 must recite “a rechargeable Li-ION battery ([[5]]450)”.  
Appropriate correction is required.

In regards paragraph 0059, lines 1-3 of the paragraph are grammatically incorrect. It appears that some verbs/words are missing. It appears that lines 1-3 should recite either “Data storage is performed by the electronic circuit U3 (410), and a non-volatile memory (415)[[,]] is responsible for recording acquired data for later transmission” or “Data storage is performed by the electronic circuit U3 (410)[[,]] comprising a non-volatile memory (415)[[,]] responsible for recording acquired data for later transmission”. 
Appropriate correction is required.

Objections

Claim(s) 1, 3 and 5-14 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in lines 10-11 “electrodes, an electronic circuit and a conductive track and hardware with an encompassed software”. The word “and” in front of the limitation “a conductive track” is not grammatically correct because the limitation of “a conductive track” is not the last item of the list. Therefore, lines 10-11 must recite “electrodes, an electronic circuit, [[and]] a conductive track and hardware with an encompassed software”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claims 3 and 5-14, the claims are objected due to their dependency on objected claim 1.
 
In regards to claim 3, the claim recites 4-9 “wherein the interpretation is performed by an ECG analysis software and supported by the doctor or the expert and the software with deep learning and data analytics from the IMS in the datacenter, and a software integrated on a smartphone receiving the electrical signals from the ECG apparatus”. The sentence is grammatically incorrect because the word “and” preceding the limitation of “the software with deep learning and data analytics from the IMS in the datacenter” appears to be out of place. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted lines 4-9 in the following way in order to advance prosecution: “wherein the interpretation is performed by an ECG analysis software and supported by the doctor or the expert, by by a software integrated on a smartphone receiving the electrical signals from the ECG apparatus”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3 and 5-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in lines 7-10 a wearable technology composed by an electronic circuit, and it also recites in lines 26-27 that the electrodes and the airtight container are coupled to one another via the electronic circuit and the conductive track. The applicant’s specification fails to explain what the claimed electronic circuit is and/or what hardware structure is used to implement it. Therefore, it is unclear what the claimed circuit is and how it performs the claimed functions. For this reason, the claim fails to comply with the written description requirement.

In regards to claim(s) 3 and 5-14, the claim(s) fail to comply with the written description requirement due to its/their dependency on claim 1.

In regards to claim 3, the claim recites in lines 9-11 “which enable the electrical signals sensed by the mini-ECG apparatus to transmit the trace to the smartphone via Bluetooth (BLE) transmission”. The limitation of lines 9-11 appear to recites that signals are in charge to transmits the trace. Signals are not a device that can transmit data. Therefore, it is unclear how a signal can transmit a trace. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted lines 9-11 of the claim in the following way in order to advance prosecution: “which enable of the electrical signals to the smartphone via Bluetooth (BLE) transmission”.

In regards to claim 8, the claim recites in line 4 “ECG electronic data is stored by an electronic circuit U3 to a non-volatile memory”. Figure 4 was added by the applicant to show the electronic circuit U3 410 and the memory 415. However, the applicant’s specification and drawings fail to explain what the electronic circuit U3 is and/or what hardware structure is used to implemented it. Therefore, it is unclear what the electronic circuit U3 is. For this reason, the claim fails to comply with the written description requirement.

In regards to claim 9, the claim recites in lines 7-8 “and the encompassed software within the hardware generates 4 channels”. The applicant’s specification recites that the 4 channels are obtained by mathematical calculations, but fails to describe what those mathematical calculations are. Therefore, it is unclear how the encompassed software generates the 4 channels. For this reason, the claim fails to comply with the written description requirement.
 
In regards to claim 13, the claim recites in lines 5-7 “wherein the mini-ECG apparatus reads a variation of electrical potential generated by electrical activity in a heart through 4 channels and the encompassed software within the hardware generates 8 channels”. The aforementioned limitation is described in paragraph 0032 of the applicant’s specification. As explained in the objection of the specification above, the teachings of paragraph 0032 were added by the amendment of the specification, and they constitute new matter because the teachings were not disclosed in the original specification. Therefore, the limitations of lines 5-7 of claim 13 also constitute new matter. For this reason, the claim fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3 and 5-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 28-29 “the information is processed by an integrated monitoring system (IMS)”. The claim previously defines a system for connection and exchange of information and information exchanged with a datacenter. It is unclear if the claim information of lines 28-29 is referring to the information exchanged with the datacenter or the information of the connection and exchange. For this reason, the claim is indefinite. The examiner has interpreted lines 28-29 of the claim in the following way in order to advance prosecution: “the information exchanged with the datacenter is processed by an integrated monitoring system (IMS)”

In regards to claim(s) 3 and 5-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 3, the claim recites in lines 9-11 “which enable the electrical signals sensed by the mini-ECG apparatus to transmit the trace to the smartphone via Bluetooth (BLE) transmission”. The word “the” in front of the limitation(s) “electrical signals sensed by the mini-ECG apparatus” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 does not recite that the EGC apparatus sense electrical signals. Claim 1 only defines that ECG electrical signals are acquired when a button on the box is pressed. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “which enable of the electrical signals to the smartphone via Bluetooth (BLE) transmission”.

In regards to claim 5, the claim recites in line 3 “characterized in that the communication via an application”. The word “the” in front of the limitation(s) “communication” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “characterized in that [[the]] communication via an application”.

In regards to claim 6, the claim recites in line 3 “characterized in  that the system is a wearable vest”. Claim 1 defines multiple systems. It is unclear to which of the systems defined in claim 1 the limitations of line 3 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “characterized in  that the wearable technology is a wearable vest”.
Furthermore, lines 9-16 are written in a single long paragraph that makes the limitations of recited in lines 9-16 difficult to understand. Lines 11-14 recite “with conductivity property of electronic signals or composed of silver-based or carbon-based pastes or dyes or stretchable conductive fabrics, in a single manner or associated to the mesh of stainless steel yarns”. It is unclear to which component of the system belongs the characteristics recited in the limitations of lines 11-14. It is unclear if it is referring to the electrodes, to the stainless steel yards or to another component. Lines 14-15 recite “singly or associated with the silver-based or carbon-based dye or pastes or stretchable conductive fabrics”. It is unclear to which component of the system belongs the characteristics recited in the limitations of lines 14-15. Lines 15-16 recites “as well as for printing low voltage electronic circuits over elastic films and fabric substrates”. It is unclear to which component of the system belongs the characteristics recited in the limitations of lines 15-16. For the reasons provide above, the claim is indefinite.

In regards to claim 7, the claim recites in line 3 “in that the data collected by the mini-ECG apparatus and a location”, in line 7 “assigns the received ECG signal data to” and in lines 10-11 “indicates the first procedures”. The word “the” in front of the limitation(s) “data collected by the mini-ECG apparatus”, “received ECG signal data” and “first procedures”  means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
line 3 “in that [[the]] data collected by the mini-ECG apparatus and a location”,
line 7 “assigns [[the]] received ECG signal data to” and 
lines 10-11 “indicates [[the]] first procedures”.

In regards to claim 8, the claim recites in lines 6-7 “to record the ECG electronic data acquired for later transmission”. The word “the” in front of the limitation(s) “ECG electronic data acquired” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim does not define that the ECG data is acquired. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to record the ECG electronic data 

In regards to claim 9, the claim recites in line 6 “ and a variation of the electrical potential generated by”, in line 10 “the data acquisition occurs” and in line 11 “to set the impedance”. The word “the” in front of the limitation(s) “electrical potential”, “data acquisition” and “impedance” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: 
line 6 “ and a variation of [[the]] an electrical potential generated by”,
line 10 “the ECG signals acquisition occurs” and 
line 11 “to set [[the]] impedance”.

In regards to claim 10, the claim recites in line 12 “of the cardiac signals”. The word “the” in front of the limitation(s) “cardiac signals” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “of [[the]] cardiac signals”.

In regards to claim 14, the claim recites in line 1-2 “characterized by the fact that the mesh is”. The word “the” in front of the limitation(s) “fact” and mesh means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
Also, the claim is dependent on cancelled claim 4. It is unclear if the claim is an independent claim or if the claim should depend on another claim that has not been cancelled. For this reason, the claim is indefinite.
 The examiner has interpreted the claim in the following way in order to advance prosecution:
The ECG monitoring system according to claim [[4]]6, characterized by [[the]] a fact that the mesh is in contact with a skin of the user.

	
Closest Prior Art

Allowability of claim(s) 1, 3 and 5-14 cannot be determined until the claims are rewritten or amended to overcome the objections, the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, Longinotti et al. (US-9,282,893) teaches a ECG monitoring system comprising a wearable technology comprising electrodes, a conductive track and a ECG apparatus [fig. 1, fig. 6A col. 5 L. 26-31, col. 6 L. 7-11, col. 15 L. 52-58, col. 16 L. 61-66, col. 31 L. 10-17, col. 34 L. 6-11].
Hall (US-2012/0158074) teaches a wearable technology comprising and ECG apparatus and a pocket to store medicines [par. 0061 L. 33-37, par. 0123 L. 7-11].
However, the cited prior art does not teach either by anticipation or combination the following limitations: wherein the ECG monitoring system comprises a wearable technology composed by the airtight container and the integrated medical monitoring system, the integrated medical monitoring system comprising a mini-ECG apparatus contained in a box, electrodes, an electronic circuit, [[and]] a conductive track and hardware with an encompassed software, wherein the electrodes and the airtight container are coupled to one another via the electronic circuit and the conductive track, the system for connection and exchange of information is configured to exchange information with a datacenter, and the information exchanged with the datacenter is processed by an integrated monitoring system (IMS) with deep learning and data analytics software within the datacenter; and wherein the airtight container is controlled by a solenoid and an electromechanical system through which a doctor or an expert, with an encrypted digital signature, is able to remotely trigger an opening of one or more of the doors of the compartments for proper dispensing of the medicines.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685